MATTHEWS, Chief Justice,
joined by COMPTON, Justice, dissenting.
What the speed limit is on a given street is a question of law. Bailey v. Lenord, 625 P.2d 849, 853 (Alaska 1981). Speed limit signs are applicable only to the street on which they are posted, unless they indicate otherwise. Two examples of signs which govern not only the street on which they are posted, but streets egressing from the posted street are set forth in the Manual on Uniform Traffic Control Devices (1978).1 These signs are clearly marked “exit” and “ramp.” The 35 mph speed limit sign which was posted on Spenard Road did not contain the words “exit” or “ramp” or any like term which might have designated that it was applicable to McRae Road or any other side street. It follows that the sign did not govern McRae Road. The maximum speed limit at the point of the accident was therefore 20 mph. The court thus erred in refusing to instruct the jury that the speed limit at the point of the accident was 20 mph.
In my view, the fact that the sign was posted at a point where the right lane of west bound traffic on Spenard Road was a right turn only lane is not important. Mul-tilane streets, such as Spenard Road, often have right or left turn only lanes, but it cannot be reasonably supposed that speed limit signs which, as in this case, are posted at periodic intervals along such streets govern the speed of traffic which has left the posted streets.
I would not characterize the location of the speed limit sign as “immediately prior” to the McRae Road turn-off. (Majority Opinion at page 1123.) The sign was located on Spenard Road more than 250 feet east of McRae Road. It was, indeed, east of another side street, Woodland Drive, which intersected with Spenard Road from the north at a point between McRae Road and the sign.

. This is applicable in Alaska. AS 28.01.010(g). The signs are set forth in subsection IIC-36 of the Manual.